Exhibit 10.5
LUMINEX CORPORATION
FORM OF RESTRICTED SHARE UNIT AGREEMENT
THIS RESTRICTED SHARE UNIT AGREEMENT (this “Agreement”) is made and entered into
as of the                      day of _____, 20_____  (the “Grant Date”),
between Luminex Corporation, a Delaware corporation (the “Company”), and
[employee] (the “Grantee”). Capitalized terms not otherwise defined herein shall
have the meaning ascribed to such terms in the Luminex Corporation Amended and
Restated 2006 Equity Incentive Plan (the “Plan”).
WHEREAS, the Company has adopted the Plan, which permits the issuance of
Restricted Share Units; and
WHEREAS, pursuant to the Plan, the Committee responsible for administering the
Plan has granted an award of Restricted Share Units to the Grantee in his or her
capacity as an employee of the Company or one of its Subsidiaries as provided
herein.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
1. Grant of Restricted Share Unit Award.
1.1 The Company hereby grants to the Grantee an award (the “Award”) of [number]
Restricted Share Units (“RSUs”) on the terms and conditions set forth in this
Agreement and as otherwise provided in the Plan.
1.2 The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to
be bound by all the terms and provisions thereof. The terms of this Agreement
are governed by the terms of the Plan, and in the case of any inconsistency
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall govern.
1.3 The Grantee’s rights with respect to the Award shall remain forfeitable at
all times prior to the dates on which the RSUs shall vest in accordance with
Section 2 hereof.
2. Vesting and Payment.
2.1 Except as provided in Section 2.3, the Award shall vest on  _____, 20____ 
with respect to                     % of the RSUs, and shall vest with respect
to an additional                     % of the RSUs on each of the
                     succeeding one-year anniversaries of such date.
2.2 The Grantee shall be entitled to payment in respect of each RSU covered by
the Award upon the vesting of such RSU. Subject to the provisions of the Plan,
such payment shall be made through the issuance to the Grantee, as promptly as
practicable following the applicable vesting date (or to the executors or
administrators of Grantee’s estate, as promptly as practicable after the
Company’s receipt of notification of Grantee’s death, as the case may be), of a
stock certificate for a number of Shares equal to the number of such vested
RSUs, less any Shares withheld to satisfy withholding obligations in accordance
with Section 5 below.

 

 



--------------------------------------------------------------------------------



 



2.3 Except as otherwise determined by the Committee at or after the grant of the
Award hereunder, Grantee shall forfeit all unpaid RSUs granted hereunder, and
all rights of the Grantee to the Shares payable with respect to such RSUs shall
terminate, without further obligation on the part of the Company, unless the
Grantee remains in the continuous employment (or other service-providing
capacity) of the Company or its Subsidiaries for the entire period beginning on
the Grant Date and ending on the vest date applicable to such RSUs as provided
in Section 2.1. “Continuous employment” will be deemed to end on the date on
which notice of termination is received by the Grantee (or such later date as
specified in such notice by the Company) or notice of resignation is given by
the Grantee. Notwithstanding the foregoing, the Award shall automatically vest
as to all RSUs awarded hereunder (as to which such RSUs have not previously
vested) upon the occurrence of termination of the Grantee’s employment from the
Company, a Subsidiary or Affiliate which results from Grantee’s death or
Disability (to be determined in the sole discretion of the Committee).
3. Dividend Equivalents; No Voting Rights. RSUs covered by this Award shall be
credited with dividend equivalents at the time of any payment of dividends to
shareholders on Shares as follows: the amount of any cash, or the Fair Market
Value of any Shares, payable as a dividend with respect to a corresponding
number of Shares shall be converted into additional RSUs based on the Fair
Market Value of a Share at the time such dividends are paid, provided that such
RSUs shall be subject to the same forfeiture restrictions and restrictions on
transferability as apply to the RSUs with respect to which they relate. Any
dividend equivalent rights shall be paid in accordance with the Company’s
payment practices as of the date on which such dividend would have been payable
in respect of outstanding Shares. The Grantee shall not be entitled to voting
rights with respect to RSUs covered by this Award. No shares are actually
awarded to Grantee on the date of grant and Grantee shall have no rights of a
stockholder with respect to RSUs until the restrictions set forth herein have
lapsed.
4. No Right to Continued Service. Nothing in this Agreement or the Plan shall be
interpreted or construed to confer upon the Grantee any right to continue
service as an employee of the Company, any Subsidiary or Affiliate, and the
Company or its Subsidiaries or Affiliates may at any time dismiss Grantee from
employment, free from any liability or any claim under the Plan but subject to
the terms of the Grantee’s employment agreement, if any.
5. Withholding of Taxes. Upon the vesting and payment of the RSUs granted
hereunder, the Company shall be entitled to satisfy any required minimum tax
withholding obligation imposed by any applicable taxing authority by
(a) withholding from payment to Grantee upon vesting of the RSUs such number of
Shares having a Fair Market Value equal to any such withholding obligation,
(b) requiring Grantee, as a condition to receiving Shares otherwise payable
pursuant to Section 2.3 hereof, to remit a cash payment to the Company
sufficient to allow the Company to satisfy such withholding obligations, or
(c) any other method determined by the Committee in its sole discretion.

 

2



--------------------------------------------------------------------------------



 



6. Modification of Agreement. Subject to the restrictions contained in the Plan,
the Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, the Award, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would adversely affect the
rights of the Grantee or any holder or beneficiary of the Award shall not to
that extent be effective without the consent of the Grantee, holder or
beneficiary affected.
7. Severability. If any provision of this Agreement is, or becomes, or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction or as to any Person
or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.
8. Governing Law. The validity, interpretation, construction, effect and
performance of this Agreement shall be governed by the laws of the State of
Delaware without giving effect to the conflicts of law principles thereof,
except to the extent that such laws are preempted by Federal law.
9. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.
10. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes. The Grantee may contest a decision or
action by the Committee with respect to such Grantee only on the grounds that
such decision or action was arbitrary or capricious or was unlawful, and any
review of such decision or action shall be limited to determining whether the
Committee’s decision or action was arbitrary or capricious or unlawful.

 

3



--------------------------------------------------------------------------------



 



11. Notices. All notices required to be given under this Award shall be deemed
to be received if delivered or mailed as provided for herein, to the parties at
the following addresses, or to such other address as either party may provide in
writing from time to time.

  To the Company:  
Luminex Corporation
12212 Technology Blvd.
Austin, TX 78727
Attn: Corporate Secretary and Chief Financial Officer

  To the Grantee:  
   The address then maintained with respect to the Grantee in the Company’s
records.

(remainder of page left blank intentionally)

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Restricted Share Unit Agreement
to be duly executed effective as of the day and year first above written.

            LUMINEX CORPORATION
      By:      

         
 
  GRANTEE:    
 
       
 
 
 
Please Print    
 
       
 
  GRANTEE:    
 
       
 
       
 
  Signature    

 

5